Citation Nr: 1206998	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


INTRODUCTION

The Veteran had active duty service from September 1964 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008 to initiate the appeal.  A Board videoconference hearing was conducted in January 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the January 2012 Board hearing, the Veteran's representative asserted that the Veteran's service-connected hearing loss disability had become progressively more severe since 2008.  It appears that the most recent VA audiological examination was in 2008.  The representative has requested a current examination.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiological examination.  The claims file should be made available to the examiner for review.  Examination findings should be reported to allow for application of VA regulatory criteria for hearing loss. 

2.  After completion of the above, the RO should review the expanded record and determine if a compensable rating is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


